
	
		I
		111th CONGRESS
		2d Session
		H. R. 4644
		IN THE HOUSE OF REPRESENTATIVES
		
			February 22, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit a corporation from making any independent expenditure or disbursing
		  funds for any electioneering communication without obtaining the prior approval
		  of a majority of its shareholders, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Fairness in Corporate Campaign Spending Act of
			 2010.
		2.Requiring Prior
			 Shareholder Approval for Campaign Spending by Corporations
			(a)Prior Approval
			 RequiredTitle III of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by
			 inserting after section 316 the following new section:
				
					316A.Prior Approval
				of Shareholders Required for Certain Spending by Corporations
						(a)Prior Approval
				RequiredA corporation may
				not make any disbursement for an independent expenditure or an electioneering
				communication under this Act during a year unless—
							(1)at the most recent
				annual meeting of the corporation’s shareholders, the corporation presented to
				the shareholders a proposal that the corporation make disbursements for such
				purposes during the year; and
							(2)a majority of its
				shareholders voted to approve the proposal.
							(b)Personal
				Liability for Payment of Additional PenaltyIn addition to any
				other penalty which may be imposed under this Act, if a corporation makes a
				disbursement in violation of this section, each officer and director of the
				corporation shall be personally liable for payment of a civil money penalty in
				an amount equal to the amount of the disbursement involved.
						(c)Exception for
				Disbursements Below ThresholdThis section does not apply with
				respect to a disbursement referred to in subsection (a) which is made by a
				corporation during a year if the aggregate amount of all such disbursements
				made by the corporation during the year—
							(1)is less than
				$8,000, in the case of a corporation with fewer than 100 full-time-equivalent
				employees (determined as of the date of the most recent annual meeting of the
				corporation’s shareholders); or
							(2)is less than
				$20,000, in the case of any other corporation.
							(d)No Affect on
				Political Committees of CorporationsNothing in this section
				shall be construed to affect disbursements by a separate segregated fund
				established by a corporation under section
				316(b)(2)(C).
						.
			(b)Effective Date;
			 Transition for Disbursements Made in 2010
				(1)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to disbursements made on or after the date of the enactment of this
			 Act.
				(2)TransitionNotwithstanding
			 paragraph (1), a corporation shall be deemed to meet the applicable
			 requirements of section 316A of the Federal Election Campaign Act of 1971 (as
			 added by subsection (a)) with respect to a disbursement made during 2010 if,
			 not later than 60 days after the date of the enactment of this Act—
					(A)the corporation
			 presents to its shareholders a proposal described in section 316A(a)(1) of such
			 Act for 2010; and
					(B)a majority of the corporation’s
			 shareholders vote to approve the proposal.
					
